            Case 1:18-cv-03010-TNM Document 19 Filed 12/05/19 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
SERVICE EMPLOYEES                                 )
INTERNATIONAL UNION,                              )
                                                  )
                Plaintiff,                        )
                                                  )
                    v.                            )           Civil Action No. 18-3010 (TNM)
                                                  )
UNITED STATES DEPARTMENT OF                       )
HEALTH AND HUMAN SERVICES, et al.,                )
                                                  )
                Defendants.                       )
                                                  )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s October 21, 2019, Order, the parties respectfully file this Joint

Status Report to apprise the Court of their progress toward resolving this FOIA case, in which

Plaintiff has requested records from the U.S. Department of Health and Human Services

(“HHS”) and the Centers for Medicare & Medicaid Services (“CMS”).

       1.       Plaintiff seeks records reflecting communications between certain CMS

employees and private individuals and records reflecting communications involving certain CMS

employees that contain various terms, including terms that relate to Medicaid reassignment and

diversion, related rulemaking, and home care providers.

       2.       The initial search conducted by CMS located approximately 4,341 pages of

potentially responsive records. CMS stated in the parties’ Joint Status Report filed March 12,

2019 that it estimated that it would complete processing and release any non-exempt, responsive

records to Plaintiff by approximately 120 days from the date of that report (i.e., by July 12,

2019). As noted in the parties’ prior joint status reports, CMS later identified the need to

conduct additional automated searches to supplement its initial searches. CMS has completed
            Case 1:18-cv-03010-TNM Document 19 Filed 12/05/19 Page 2 of 5




these additional automated searches, which identified approximately 10,100 potentially

responsive pages (including attachments).

       3.       CMS made its first interim production of records to Plaintiff on April 16, 2019.

For its first interim release, CMS processed 1,951 pages of records. CMS made a second interim

production of records on June 11, 2019, where CMS processed 1,750 pages of records. CMS

made a third interim production of records on July 12, 2019, where CMS processed 626 pages of

records. CMS completed its processing of records captured in its initial search by July 12, 2019,

except for five potentially responsive pages requiring consultation with a separate office within

HHS. After completing that consultation, CMS made a supplemental production consisting of

these pages on July 24, 2019. CMS made a fourth interim production of records on October 15,

2019, where CMS processed 539 pages of records. CMS made a fifth interim production of

records on November 22, 2019, where CMS processed 816 pages of records.

       4.       As noted in the parties’ last joint status report (ECF No. 17), the parties have

agreed that, with respect to the potentially responsive results returned in the supplemental

automated search, CMS will process email messages but not email attachments, and that Plaintiff

may identify specific email attachments for processing at a later date. CMS plans to engage in

discussions with Plaintiff regarding the exclusion of particular document types from the search

results, such as news clips or marketing emails. For example, the parties have already agreed

that CMS may exclude news clips that come directly from the publisher.

       5.       CMS currently anticipates that it will make its next interim production by January

10, 2020. CMS anticipates that it will process and review the remaining pages of potentially

responsive records captured in its supplemental automated search for the next production by

January 20, 2020. This will be a final production, assuming that the requester does not seek



                                                  2
         Case 1:18-cv-03010-TNM Document 19 Filed 12/05/19 Page 3 of 5




attachments or marketing emails of the sort that have been to date excluded. The requester will

advise CMS’s counsel by March 10, 2020 whether it wishes to have CMS produce any

attachments and marketing emails and identifying the specific Bates stamp page numbers in

which the relevant attachments and/or marketing emails are referenced.

       The parties suggest that they file another Joint Status Report by February 21, 2020, to

further update the Court on the status of CMS’s response to Plaintiff’s request for records. A

proposed order is attached.



Dated December 5, 2019               Respectfully submitted,
                                     /s/ Hart W. Wood
                                     Hart W. Wood
                                     D.C. Bar No. 1034361
                                     Cerissa Cafasso
                                     D.C. Bar No. 1011003

                                     AMERICAN OVERSIGHT
                                     1030 15th Street NW, B255
                                     Washington, DC 20005
                                     (202) 873-1743
                                     hart.wood@americanoversight.org
                                     cerissa.cafasso@americanoversight.org

                                     Counsel for Plaintiff
                                     JESSIE K. LIU, D.C. Bar. No. 472845
                                     United States Attorney

                                     DANIEL F. VAN HORN, D.C. Bar No. 924092
                                     Chief, Civil Division

                              By:     /s/ Christopher C. Hair
                                     CHRISTOPHER C. HAIR, PA Bar No. 306656
                                     Assistant United States Attorney
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2541
                                     christopher.hair@usdoj.gov


                                                3
Case 1:18-cv-03010-TNM Document 19 Filed 12/05/19 Page 4 of 5




                     Counsel for Defendants




                              4
         Case 1:18-cv-03010-TNM Document 19 Filed 12/05/19 Page 5 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
SERVICE EMPLOYEES                                )
INTERNATIONAL UNION,                             )
                                                 )
               Plaintiff,                        )
                                                 )
                   v.                            )          Civil Action No. 18-3010 (TNM)
                                                 )
UNITED STATES DEPARTMENT OF                      )
HEALTH AND HUMAN SERVICES, et al.,               )
                                                 )
               Defendants.                       )
                                                 )


                                     PROPOSED ORDER
       Based on the Parties’ joint status report updating the Court on their progress in this FOIA

matter, it is hereby ORDERED that the Parties will file another joint status report by February

21, 2020, further updating the Court on their progress.




________________                                     _______________________________
Date                                                 UNITED STATES DISTRICT JUDGE
